EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1-3 of the remarks, filed on August 27, 2021, with respect to the objections to the drawings, the specification, and claims 1-13, 16-18, and 24 and the rejections to claims 1-3, 11-13, and 20-24 under 35 U.S. C. 102 and 103 have been fully considered and are persuasive.  The objections/rejections have been withdrawn. 
The drawings were received on August 27, 2021.  These drawings are acceptable by the examiner.
Claims 1-24 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ognyan Beremski on September 07, 2021.

The application has been amended as follows: 


Claim 3, line 1, the term “the first filtering system” has been amended to “the at least one filtering system”. 
Claim 4, lines 6-7, the term “a downconversion mixer configured to receive the single RF signal via a first mixer input” has been amended to “receive the single RF signal via a first mixer input of a downconversion mixer”. 
Claim 8, line 1, the term “further comprising” has been amended to “wherein the digital baseband receive circuitry further comprises”. 
The following is an examiner’s statement of reasons for allowance: The low pass filter (LPF 160) shown in Figure 1 of the D2 reference (US 2010/0323651 A1) cited in the PCT search report does not show or teach all the claimed subject matters as now amended to claims 1, 4, and 20 and recited in the original claim 14. For example, the LPF 160 is not the same as the first filtering system, which includes a variable capacitor of a filtering pole and coupled to outputs of a downconversion or double-balanced mixer, as recited in the independent claims 1, 4, 14, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Young T. Tse/Primary Examiner, Art Unit 2632